Citation Nr: 1822071	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-29 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to a rating higher than 70 percent for major depressive disorder.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. Adams, Counsel




INTRODUCTION

The Veteran had active duty from December 1971 to November 1972

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2013 and June 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The January 2013 rating decision increased the rating from 50 percent to 70 percent for the Veteran's PTSD, effective October 12, 2012.  However, as that grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  The June 2013 rating decision denied a TDIU.

In an August 2014 substantive appeal, the Veteran requested a videoconference hearing before the Board.  A hearing was scheduled for May 2016, but was later removed from the hearing docket due to his incarceration.  In response to a May 2016 letter from the RO, in June 2016 the Veteran provided a statement allowing his fiancée to appear at a hearing before the Board on his behalf.  However, in September 2016 the Veteran's representative explained that his fiancée was unable to appear at a hearing due to a medical condition and submitted a statement on her behalf.  Accordingly, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected major depressive disorder is more severe than his 70 percent rating would indicate.  He also contends that he is unemployable due to his major depressive disorder.

In correspondence dated in September 2016, the Veteran's representative noted that the Veteran's most recent VA mental disorders examination was conducted in December 2013 and requested a more contemporaneous examination with regard to his claims.  He also requested that updated VA treatment records from the Providence VAMC, Boston VA HCS and Bedford VA HCS be obtained.

A review of the record shows that the Veteran was most recently afforded a VA mental disorders Disability Benefits Questionnaire examination in April 2015.  In November 2015, the RO attempted to schedule another VA examination in connection with the Veteran's increased rating claim.  However, the examination was not performed.  An April 2016 Report of Contact indicates that he was incarcerated in Worcester County, Massachusetts from May 2015 to December 2015.  He was incarcerated by the Rhode Island Department of Corrections in December 2015 with an anticipated date of release of November 2018. 

Under such circumstances, VA still has a statutory obligation to assist veterans in the development of their claims.  The duty to assist incarcerated veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement as such individuals are entitled to the same care and consideration given to their fellow veterans.  Wood v. Derwinski, 1 Vet. App. 190 (1991); Bolton v. Brown, 8 Vet. App. 185 (1995).  Specifically, the RO should make arrangements to allow a VA physician to examine the Veteran at the prison or, in the alternative, request that a qualified medical specialist from the prison conduct examinations with regard to his claims for an increased rating for major depressive disorder and a TDIU.  If that is not possible, the RO should have a VA examiner review the Veteran's medical records to provide the requested opinions.  In light of VA's statutory obligation to assist incarcerated veterans, and because this case is being remanded for additional development on other grounds and the Veteran is currently housed at a new facility, the Board finds that further efforts should be made to schedule the Veteran for new VA examination.

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and request that he either submit, or provide VA sufficient information and authorization to obtain medical records from the Worcester County Jail and House of Corrections and the Rhode Island Department of Corrections.  All attempts to secure the records must be documented in the claims folder.

2. Obtain all outstanding VA medical records related to the Veteran's psychiatric disorder, including those from the Providence VAMC, Boston VA HCS and Bedford VA HCS.  All records and/or responses received should be associated with the claims file (the Veteran himself can also submit all record he believes to be pertinent).

3. After the foregoing has been completed, schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of his major depressive disorder.  If examination of the Veteran at a VA facility is not feasible, request the medical personnel at the detention facility where the Veteran is being held to examine him.  If that is not feasible, or the request is refused, a note to that effect should be placed in the claims folder.  If a physician at the correctional facility is unwilling or unable to perform the above examination, arrange for the Veteran's claims folder to be made available to the examiner, to specifically include a copy of this Remand.  The examiner should report the extent of the Veteran's major depressive disorder in accordance with VA rating criteria.

4. Thereafter, schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational specialist.  If examination of the Veteran at a VA facility is not feasible, request the medical personnel at the detention facility where the Veteran is being held to examine him.  If that is not feasible, or the request is refused, a note to that effect should be placed in the claims folder.  If a physician at the correctional facility is unwilling or unable to perform the above examination, arrange for the Veteran's claims folder to be made available to the examiner, to specifically include a copy of this Remand.

Thereafter, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation (versus just marginal employment).  The examiner should take into consideration the Veteran's level of education, special training, and previous work experience.

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

5. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.

If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative, and after the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

